Exhibit 10.1

METABASIS THERAPEUTICS, INC.

AMENDED AND RESTATED SEVERANCE AGREEMENT

THIS AMENDED AND RESTATED SEVERANCE AGREEMENT (this “Agreement”) is entered into
effective as of July 19, 2006 (the “Effective Date”), by and between PAUL K.
LAIKIND (the “Employee”) and METABASIS THERAPEUTICS, INC., a Delaware
corporation (the “Company”).

RECITALS

WHEREAS, the Employee and the Company entered into a Severance Agreement dated
September 28, 1998 (the “Original Severance Agreement”), as amended by an
Amendment of the Metabasis Therapeutics, Inc. Severance Agreements and Common
Stock Purchase Agreements dated January 2001 and restated by the Severance
Agreement dated June 30, 2003 (together, the “Amendments”);

WHEREAS, the parties also entered into a certain Stock Restriction Agreement
effective as of June 30, 2003 (the “Stock Restriction Agreement”); and

WHEREAS, the parties have agreed that the Original Severance Agreement, as
amended by the Amendments, shall be amended, restated and superseded as set
forth herein.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is acknowledged, it is agreed between the parties as follows:

1.             Term of Agreement.

This Agreement shall remain in effect from the Effective Date until the earlier
of:

(a)           The date when the Employee’s employment with the Company
terminates for any reason not described in Section 6; or

(b)           The date when the Company has met all of its obligations under
this Agreement following a termination of the Employee’s employment with the
Company for a reason described in Section 6.

2.             Definition of Change in Control.

For all purposes under this Agreement, “Change in Control” shall mean the
occurrence of any of the following events after the Effective Date:

(a)           The Company is merged, consolidated, or reorganized into or with
another legal entity, and as a result of such merger, consolidation or
reorganization more than 50% of the voting securities of such entity or its
parent outstanding immediately after such transaction are


--------------------------------------------------------------------------------




held by persons other than the holders of voting securities of the Company
immediately prior to such transaction;

(b)           The Company sells all or substantially all of its assets to
another legal entity and thereafter, more than 50% of the voting securities of
such entity or its parent outstanding immediately after such transaction are
held by persons other than the holders of voting securities of the Company
immediately prior to such transaction;

(c)           A change in the composition of the Company’s Board of Directors
(the “Board”) during any period of two consecutive years such that individuals
who at the beginning of such period were members of the Board cease for any
reason to constitute at least a majority thereof, unless the election, or the
nomination for election by the Company’s stockholders, of each new director was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of the period; or

(d)           Any person (as the term person is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act of 1934, as amended (the “Exchange Act”))
has become the beneficial owner (as the term “beneficial owner” is defined under
Rule 13d-3, or any successor rule or regulation promulgated under the Exchange
Act) of more than 50% of the then outstanding voting securities of the Company;
provided that changes in beneficial ownership resulting from issuances of
securities by the Company in transactions the primary purpose of which is to
raise capital through the sale of Company equity to one or more financial
investors shall be disregarded in determining whether a Change in Control has
occurred.

3.             Definition of Good Reason.

For all purposes under this Agreement, “Good Reason” shall mean that the
Employee:

(a)           Has been demoted or has incurred a material reduction in his
authority or responsibility as an employee of the Company, including (without
limitation) a reduction or elimination of his authority to lead management of
the Company, to establish corporate goals, strategy, policies and procedures, to
approve expenditures or to hire, promote, demote or terminate subordinates;
provided, however, any matters ordinarily subject to approval by the Board of
Directors (such as the promotion, demotion or termination of officers or the
establishment of corporate goals) shall remain subject to Board approval;

(b)           Has incurred a reduction in his total compensation (including
benefits) as an employee of the Company, other than pursuant to a Company-wide
reduction of total compensation (including benefits) for employees of the
Company generally;

(c)           Has not received a contemporaneous increase in his total
compensation (including benefits) which is commensurate with increases in total
compensation (including benefits) received by a majority of executive-level
employees of the Company with duties and responsibilities substantially
comparable to those of the Employee;

(d)           Has not received a bonus commensurate with bonuses (if any)
received by a majority of executive-level employees of the Company with duties
and responsibilities substantially comparable to those of the Employee; or


--------------------------------------------------------------------------------




(e)           Has been notified that his principal place of work as an employee
of the Company will be relocated by a distance of 50 miles or more.

4.             Definition of Cause.

For all purposes under this Agreement, “Cause” shall mean:

(a)           a material and continuing failure to perform the duties of
Employee’s employment which is materially injurious to the Company, other than a
failure resulting from complete or partial incapacity due to physical or mental
illness or impairment, which failure is not corrected within 15 business days
after written notice thereof to the Employee;

(b)           Employee’s gross misconduct or fraud which is materially injurious
to the Company; or

(c)           Employee’s conviction of, or plea of “guilty” or “no contest” to,
a non-vehicular felony.

5.             Definition of Continuation Period.

For all purposes under this Agreement, “Continuation Period” shall mean the
period commencing on the date when the termination of the Employee’s employment
under Section 6 is effective and ending on the later of:

(a)           The date twelve (12) months after the date when the employment
termination was effective; or

(b)           December 31, 2007.

6.             Entitlement to Severance Pay and Benefits.

The Employee shall be entitled to receive the severance pay described in Section
7 (the “Severance Pay”) and the benefits described in Section 8(a), (b) and (c)
from the Company if, and only if, one of the following events occurs:

(a)           The Employee voluntarily resigns his employment for Good Reason;

(b)           The Company terminates the Employee’s employment for any reason
other than Cause; or

(c)           The Company terminates the Employee’s employment because his
position has been eliminated in connection with a restructuring or a reduction
in force, as determined by the Company.

In addition, if any of the events set forth in subsections (a), (b) or (c) above
occurs following a Change in Control, the Employee shall be entitled to the
additional benefits set forth in Section 8(d).


--------------------------------------------------------------------------------




7.             Amount of Severance Pay.

During the Continuation Period, the Company shall pay the Employee Severance Pay
at an annual rate equal to the sum of:

(a)           The Employee’s base compensation at the annual rate in effect on
the date 30 days prior to the date when the termination of his employment with
the Company is effective; plus

(b)           The arithmetic mean of the Employee’s annual bonuses for the last
three calendar years completed prior to the date when the termination of his
employment with the Company is effective.  In the event that the Employee
received no bonus from the Company for one or more of such calendar years for
reasons other than related to Employee’s performance, the years in which no
bonus was paid shall be disregarded and the arithmetic mean of the Employee’s
bonuses for the remaining years (if any) shall be used.

Such amount shall be paid at periodic intervals in accordance with the Company’s
standard payroll procedures.

8.             Other Benefits.

(a)           Stock Options and Restricted Stock.  The vesting of any unvested
stock options and shares of restricted stock granted to Employee by the Company
(including the Option Stock (as defined in the Stock Restriction Agreement), and
notwithstanding anything to the contrary contained in the terms of the Stock
Restriction Agreement)) shall be accelerated such that an additional number of
shares equal to the number that would have vested over the Continuation Period
shall vest immediately upon the occurrence of one of the events described in
Section 6.  The post-termination exercise grace period under the Employee’s
stock options shall commence at the end of the Continuation Period.  The
Employee represents that he has consulted or will consult a tax adviser
regarding the impact of this Subsection (a) on the tax treatment of incentive
stock options and shares of restricted stock.

(b)           Group Insurance.  At the commencement of the Continuation Period,
the Employee (and, where applicable, his dependents) shall be entitled to
convert his key employee long-term disability policy and group life insurance
policy into individual policies pursuant to the terms of such policies.  Should
the Employee elect to convert either or both of such policies, the Company will
pay the premiums for such policy or policies during the Continuation Period.  At
the commencement of the Continuation Period, the Employee shall be eligible to
continue his group health continuation coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1986, and the Company will pay the premiums for
such coverage during the Continuation Period.  The foregoing notwithstanding, in
the event that the Employee becomes eligible for comparable group insurance
coverage in connection with new employment, the premium payments by the Company
under this Subsection (b) shall terminate immediately.

(c)           Outplacement Services.  If one of the events described in Section
6 has occurred, the Employee shall be entitled to reasonable outplacement
services at the Company’s expense.  Such services shall be provided by a firm
selected by the Employee from a list compiled by the Company and shall be
limited to a period of six consecutive months.


--------------------------------------------------------------------------------




(d)           Acceleration of Vesting Upon or Following a Change in Control. 
Notwithstanding anything else set forth herein, in the event of a Change in
Control, fifty percent (50%) of any remaining unvested stock options and shares
of restricted stock granted to Employee by the Company (including the Option
Stock and notwithstanding anything to the contrary contained in the Stock
Restriction Agreement) shall vest immediately.  The other fifty percent (50%) of
such remaining unvested stock options and shares of restricted stock shall
continue to vest in accordance with the original vesting schedule applicable
thereto, provided that in each such case, the number of shares that would
otherwise vest on each applicable vesting date shall be reduced by fifty percent
(50%).  In addition, upon the occurrence of one of the events described in
Section 6 following a Change in Control, all remaining unvested stock options
and shares of restricted stock granted to Employee by the Company shall vest
immediately and all shares of the Option Stock shall be immediately released
from the Company’s Purchase Option set forth in the Stock Restriction Agreement,
which shall be of no further force and effect.

9.             Golden Parachute Excise Tax Gross-Up.  In the event that the
benefits provided for in this Agreement or otherwise payable to the Employee
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) that are subject to the
excise tax imposed by Section 4999 of the Code, then the Employee shall receive
a one-time payment from the Company sufficient to pay such excise tax.  Unless
the Company and the Employee otherwise agree in writing, the determination of
the Employee’s excise tax liability and the amount required to be paid under
this Section shall be made in writing by the Company’s accountants (the
“Accountants”).  In the event that the excise tax incurred by the Employee is
determined by the Internal Revenue Service to be greater or lesser than the
amount so determined by the Accountants, the Company and the Employee agree to
promptly make such additional payment, including interest and any tax penalties,
to the other party as the Accountants reasonably determine is appropriate.  For
purposes of making the calculations required by this Section, the Accountants
may make reasonable assumptions and approximations concerning applicable taxes
and may rely on interpretations of the Code for which there is a “substantial
authority” tax reporting position.  The Company and the Employee shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section.  The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.

10.          Successors.

(a)           Company’s Successors.  The Company shall require any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets, by an agreement in substance and form
satisfactory to the Employee, to assume this Agreement and to agree expressly to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform it in the absence of a succession.  For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this Subsection (a) or which becomes bound by this
Agreement by operation of law.


--------------------------------------------------------------------------------




(b)           Employee’s Successors.  This Agreement and all rights of the
Employee hereunder shall inure to the benefit of, and be enforceable by, the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

11.          Miscellaneous Provisions.

(a)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid.  In the case of the Employee, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b)           Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Employee and by an authorized officer of the Company
(other than the Employee).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(c)           Whole Agreement.  This Agreement and the Stock Restriction
Agreement (including the Exhibits thereto) constitute the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, and supersede any and all prior agreements, representations or
understandings (whether oral or written and whether express or implied) made or
entered into by either party with respect to the subject matter hereof,
including without limitation the Original Severance Agreement and the
Amendments.

(d)           Legal Expenses.  The Company shall pay the reasonable legal fees
and expenses of Wilson Sonsini Goodrich & Rosati, P.C. in connection with the
preparation and negotiation of the Agreement and the transactions contemplated
thereby in an aggregate amount not to exceed $7,500.

(e)           No Setoff; Withholding Taxes.  There shall be no right of setoff
or counterclaim, with respect to any claim, debt or obligation against payments
to the Employee under this Agreement.  All payments made under this Agreement
shall be subject to reduction to reflect taxes required to be withheld by law.

(f)            Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.

(g)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

(h)           No Assignment.  The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy,


--------------------------------------------------------------------------------




garnishment, attachment or other creditor’s process, and any action in violation
of this Subsection (g) shall be void.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.

 

EMPLOYEE:



 

/s/ Paul K. Laikind

 

 

Paul K. Laikind

 

 

COMPANY:

 

 

METABASIS THERAPEUTICS, INC.

 

 

By

 

/s/ John W. Beck

 

 

Title

 

Snr VP Finance & CFO

 


--------------------------------------------------------------------------------